Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020, 2/24/2021, 3/19/2021, & 4/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 11, 13, 14, 16, 19, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 9, & 16 state “wherein the DAT tables are dynamically separated based upon the context attribute of the storage that has been changed.”
Claims 5, 13, & 20 state “wherein the DAT tables are dynamically joined based at least in part on the context attribute of the storage.”
Claims 7 & 14 state “joining the DAT tables based at least in part on determining that the context attribute of the storage is to create same real addresses.”

Claims 4, 11, & 19 are objected to for depending on objected claims 2, 9, & 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10, 12, 15, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegel et al. [hereinafter Kegel] PG Pub US 2014/0068137 A1.

Regarding claims 1, 8, & 15, Kegel discloses:
detecting, via a processor, that a context attribute of a storage has changed, data address translation (DAT) tables mapping virtual addresses to real addresses within the storage; and updating, via the processor, the DAT tables based at least in part on the (in some embodiments that share the translation table information, when a particular page has been promoted, such as when privileges change, a table re-walk may be necessary to update translation page tables that may now be unreliable [0019]).

Regarding claims 3, 10, & 17, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Kegel also discloses:
wherein the context attribute of the storage indicates that not all of the DAT tables are mapped in the same way (note that this claim may be interpreted very broadly since the claim fails to disclose how the tables mapped in the same way. It may be that different tables are for certain privileges, that some tables are hardware and others are software [abstract], that some table are for guest OS and other are for host OS [0004], that multiple tables reference the same addresses but have different privileges assigned to them)    

Regarding claims 6, 12, & 18, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Kegel also discloses:
wherein the context attribute is based on privilege of the storage (the memory management functionality has included translating addresses from a virtual address space used by each process to a physical address space that spans the actual system memory, along with various memory protections (e.g., read only, read/write, privilege level requirements, etc.). The memory management functionality has a variety of uses, such as protecting the memory used by each process from unauthorized access by other processes, permitting large virtual spaces to be used by processes even if the physical memory system is not that large, relocation of virtual addresses to available physical memory without the participation of the process, and the like [0002]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarikaya et al. PG Pub US 2018/0191872 A1 discloses updating dynamic address tables.
Da Silva Peixoto et al. PG Pub US 2019/0104127 A1 discloses updating dynamic address tables.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133